The appeal is from a decree requiring appellant to remove an obstruction from a portion of the highway which obstruction it is alleged resulted in peculiar damage to the property of the appellees.
The correctness of the decree depends upon whether or not it is supported by the decree. There is ample evidence to support the decree and the same is affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur in the opinion and judgment. *Page 396